MEMORANDUM **
Jeff Gough appeals from the district court’s November 26, 2001, order continuing his term of supervised release with the added condition that he reside in a community corrections facility. We dismiss the appeal as moot because the additional condition was not implemented and Gough completed his supervised release term on January 17, 2002. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.